DETAILED ACTION
The Examiner acknowledges Claims 1-30 have been cancelled and Claims 31-50 have been added in a preliminary amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 40
Two longitudinal elements arranged horizontally adjacent to each other in a radial direction
Claim 41
The lower anchor plate or the anchor element configured in a ring shape and extending across an entire perimeter of the foundation slab
Claim 42
The foundation slab configured as a closed foundation slab defining at least one recess and being covered with a cover
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the suspension device is connected to the anchor element if, as per Claim 31, the suspension device includes the anchor element.
Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a longitudinal element connects the lower anchor plate to the anchor element if, as per Claim 31, they are part of the suspension device.
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds “an upper anchor plate one of attached to” to be unclear.
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Examiner does not find “friction-reducing” to be enabled by the Specification as it is unclear what this material is.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-36, 39 and 49-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication # 2014/0250806 to Schibsbye.
Regarding claim 31, Schibsbye teaches in Figure 2, a foundation (12) [support tower (Paragraph 0015)] for a structure (10) [support tower arrangement (Paragraph 0015)] pre-stressed (Paragraph 0019) via a plurality of tensioning members (30) [tendons (Paragraph 0015)], the foundation (12) comprising: a foundation slab 
Regarding claim 32, Schibsbye teaches in Figure 2, the lower anchor plate (38) is cast into a lower side of the foundation (22) (Paragraph 0018, last sentence) and the suspension device (60) extends from the lower side to at least the upper side.
Regarding claim 33, Schibsbye teaches in Figure 2, the suspension device (60) is connected to the anchor element (32).
Regarding claim 34, Schibsbye teaches in Figure 2, the foundation (22) is pre-stressed via the suspension device (60) [through tendons 30 (Paragraph 0019)].
Regarding claim 35, Schibsbye teaches in Figure 2, the suspension device (60) includes at least one longitudinal element (34) [second end of tendon (Paragraph 0018)] connecting the lower anchor plate (38) to the anchor element (32).
Regarding claim 36, Schibsbye teaches in Figure 6, the anchor element (32) includes an upper anchor plate (112) [footer hardware (Paragraph 0025)] attached to the longitudinal element (34).

Regarding claim 49, Schibsbye teaches in Figure 2, a method of manufacturing a structure (10) [support tower arrangement (Paragraph 0015)] comprising: casting a foundation slab (22) [footer (Paragraph 0020)], including casting (Paragraph 0018) a suspension device (60) [footer and piling structure (Paragraph 0020)] into the foundation slab (22), the suspension device (60) including an anchor element (32) [attachment point (Paragraph 0018)] located at least as high as an upper side of the foundation slab (22), the suspension device (60) also including a lower anchor plate (38) [fastener (Paragraph 0018)] located at least as low as within a lower third of the foundation slab (22), the suspension device (60) pre-stressing the foundation slab (22) [through tendons 30 (Paragraph 0019)]; placing the structure (10) on the foundation slab (22); and attaching a tensioning member (30) [tendons (Paragraph 0015)] to the anchor element (32) to pre-stress the structure (Paragraphs 0018 and 0025).
Regarding claim 50, Schibsbye teaches in Figure 2, the tensioning member (30) is pre-stressed (Paragraph 0019) so that a load transfer area of the foundation slab (22) is always over-compressed at least in a load condition (Paragraph 0019), the tensioning members (30) being tensioned via a collet (78, Fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2014/0250806 to Schibsbye.
Regarding claim 37, Schibsbye teaches a foundation with an anchor element. Furthermore, Figure 6 shows an upper anchor plate (112) [footer hardware (Paragraph 0025)] but does not teach it is adjustable. However, it would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to make the upper anchor plate adjustable since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). In the instant case, an adjustable upper anchor plate would enable ease of assembly.
Regarding claim 44, Schibsbye teaches a foundation with a foundation slab but does not teach the cross-section of the foundation slab is rectangular. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the foundation slab rectangular in cross-section since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, it would have been obvious to one of ordinary skill in the art to use a rectangular foundation slab if the desire was to have a rectangular structure.
Claims 38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2014/0250806 to Schibsbye in view of US Patent # 10,323,431 to Lockwood.
Regarding claim 38, Schibsbye teaches a foundation with a suspension device that includes at least one longitudinal element but does not teach the longitudinal element is surrounded by an envelope made of a friction-reducing material. However, Lockwood teaches in Figure 5, a longitudinal element (200) [tensioning tendon (Column 2, Line 53)] surrounded by an envelope (500) [saddle (Column 3, Lines 48-49)] made of a friction-reducing material (Column 3, Lines 42-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a friction-reducing material surrounding the longitudinal element in order to reduce wear between the longitudinal element and the concrete (Column 3, Lines 45-47).
Regarding claim 48, Schibsbye teaches in Figure 2, a structure (10) [support tower arrangement (Paragraph 0015)] mounted on a foundation (12) [support tower (Paragraph 0015) comprising: a foundation slab (22) [footer (Paragraph 0015)] beneath the structure; and a suspension device (60) [footer and piling structure (Paragraph 0020)] cast (Paragraph 0018) into the foundation slab (22) and including an anchor element (32) [attachment point (Paragraph 0018)] located at least as high as an upper side of the foundation slab (22), the anchor element (32) for attachment to one of the tensioning member (30), the suspension device (60) also including a lower anchor plate (38) [fastener (Paragraph 0018)] located at least as low as within a lower third of the foundation slab (22). Schibsbye does .
Claims 40, 42, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2014/0250806 to Schibsbye in view of US Patent Application Publication # 2009/0266016 to Kraft.
Regarding claim 40, Schibsbye teaches a foundation with suspension devices but does not teach the suspension devices each include two longitudinal elements. However, Kraft teaches in Figure 6, a suspension device that includes two longitudinal elements (18) [anchors (Paragraph 0033)] being arranged horizontally adjacent each other in a radial direction of a foundation slab (14) [foundation body (Paragraph 0032)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the suspension device have two longitudinal elements arranged horizontally in a radial direction in order to reinforce and pre-stress the foundation in not only 
Regarding claim 42, Schibsbye teaches a foundation but does not teach it is a closed foundation. However, Kraft teaches in Figure 6, a foundation slab (14) [foundation body (Paragraph 0032)] defining at least one recess (17) [depression (Paragraph 0032)] in an upper side, and the recess (17) being covered with a cover [filled with earth (Paragraph 0032)] thus being a closed foundation slab. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to give the foundation slab a recess in order to locate the connection between the foundation and the mast underground (Paragraph 0032).
Regarding claim 45, Schibsbye teaches a foundation with a foundation slab but does not teach the foundation slab defines at least one conduit. However, Kraft teaches in Figure 6, a foundation slab (14) [foundation body (Paragraph 0032)] defining at least one empty conduit (15) (Paragraph 0032) for the feeding of cables extending from an outer side of the foundation slab (14) to an interior space (17) of the foundation slab (Paragraph 0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a conduit in the foundation slab in order to feed wires into or out of the foundation that would lead up into the structure.
Regarding claim 47, Schibsbye teaches a foundation with a foundation slab but does not teach the foundation slab has a casting channel. However, Kraft teaches a foundation slab (14) [foundation body (Paragraph 0032)] defining a casting .
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2014/0250806 to Schibsbye in view of US Patent # 6,594,968 to Harris.
Regarding claim 41, Schibsbye teaches a foundation with an anchor element but does not tach the anchor element is configured in a ring shape and extends across an entire perimeter of the foundation slab. However, Harris teaches in Figures 1 and 2, an anchor element (12) [internally directed flange (Column 2, Line 48)] configured in a ring shape and extends across an entire perimeter of a foundation slab (10) [cylindrical steel can (Column 2, Line 45)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the anchor element in a ring shape in order to provide a plurality of anchor points around the radius of the structure thus enabling the structure to be pre-stress about its entire perimeter.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2014/0250806 to Schibsbye in view of US Patent # 5,706,036 to Angelette.
Regarding claim 43, Schibsbye teaches a foundation with a foundation slab but does not teach the foundation slab includes a reinforcement having several prefabricated steel meshes. However, Angelette teaches in Figures 1 and 2A, a foundation slab (14) [pillar (Column 3, Line 19)] including a reinforcement (29) [steel mesh cage (Column 3, Line 47)] having several prefabricated reinforcement steel meshes (30) [steel mesh layer (Column 3, Line 48)] arranged vertically in the foundation slab and each having a plurality of reinforcement bars oriented orthogonally to one another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have several prefabricated reinforcement steel meshes in the foundation slab in order to provide multi-dimensional reinforcement to the foundation slab.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2014/0250806 to Schibsbye in view of US Patent Application Publication # 2011/0041438 to Frost.
Regarding claim 46, Schibsbye teaches a foundation but does not teach a ring-shaped projection on the upper side having a higher quality concrete. However, Frost teaches in Figure 5, a foundation (10) [foundation body (Paragraph 0060)] with a ring shaped projection (25) [circular shape (Paragraph 0041)] located on the upper side having concrete of higher quality (Paragraph 0023) than the concrete of the foundation (10). It would have been obvious to one of ordinary skill in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635